          Case 7:18-cv-00134-DC Document 42 Filed 06/23/20 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                             MIDLAND/ODESSA DIVISION


DANNA SUE BRIDGES,                             §
INDIVIDUALLY AND ON BEHALF                     §
OF ALL OTHERS SIMILARLY                        §
SITUATED, ET AL.,                              §
             Plaintiffs,                       §
                                               §
v.                                             §              MO:18-CV-00134-DC
                                               §
RIDGE NATURAL RESOURCES,                       §
LLC, ET AL.,                                   §
             Defendants.                       §

                       ORDER GRANTING PLAINTIFFS’
             MOTION FOR APPROVAL OF AWARD OF ATTORNEY FEES

       BEFORE THE COURT is Plaintiffs’ Unopposed Motion for Approval of Award of

Attorney Fees filed on February 5, 2020. (Doc. 36). After due consideration, the Court

GRANTS the Motion. Id.

                                        I.      BACKGROUND

       On August 3, 2018, Plaintiffs, a group of royalty interest owners, filed their Original

Complaint, thereby initiating this action. (Doc. 1). On November 19, 2018, Plaintiffs filed an

Amended Complaint, joining nine additional plaintiffs; raising additional facts in relation to their

tort claims; dismissing the Racketeer Influenced and Corrupt Organizations Act, trespass to try

title and suit to quiet title claims; and adding a cause of action for money had and received, fraud

by nondisclosure, and federal securities law violations under the Securities and Exchange

Commission Rule 10b–5. (See generally Doc. 9). Plaintiffs seek actual damages, consequential

damages, declaratory relief, punitive damages, attorney fees, pre-and post-judgment interest,

costs, and other equitable relief for Defendants’ alleged scam to convince Plaintiffs “to
           Case 7:18-cv-00134-DC Document 42 Filed 06/23/20 Page 2 of 9




purportedly convey a significant percentage of their royalty interests to [Defendants], under the

guise of leasing their mineral interests.” Id. at 1.

        On October 2, 2019, the parties engaged in mediation in San Antonio, Texas with Mr.

Don Philbin where a settlement was reached. On January 3, 2020, the Court preliminarily

certified Plaintiffs’ proposed Settlement Class and preliminarily approved Plaintiffs’ proposed

Settlement Agreement and approved Plaintiffs’ proposed manner of notice regarding the

distribution of Class Notice. (Doc. 32). The final fairness hearing was held on May 29, 2020, at

1:30 p.m. (Doc. 39).

        Subsequently, the Court certified this action as a class action for purposes of settlement

on behalf of:

                All individuals, trusts, or entities that signed a document entitled
                “Oil and Gas Royalty Lease” and/or “Paid Up Oil and Gas Royalty
                Lease” from August 3, 2014 and ending on November 19, 2018
                with Ridge Natural Resources, LLC, Espuela Land and Minerals,
                LLC, Plains Natural Resources LLC, Pueblo Resources, LLC f/k/a
                Apache Resources, LLC, Agave Natural Resources, LLC, and/or
                Range Royalty, LLC, excluding those individuals, trusts, or entities
                that (1) have already settled claims related to an “Oil and Gas
                Royalty Lease” or “Paid Up Oil and Gas Royalty Lease” with
                Defendants, or (2) are represented by legal counsel and have made
                written agreement with Defendants since the execution of the Oil
                and Gas Royalty Lease or Paid Up Oil and Gas Royalty Lease to
                resolve disputes or controversies by binding arbitration or (3) are
                represented by counsel that is not Class Counsel, and who have
                communicated in writing the fact of representation by counsel that
                is not Class Counsel.

Further, the Court approved the Settlement Agreement as fair, reasonable, and adequate, and

dismissed Plaintiffs’ claims against Defendants with prejudice. The only matter remaining is the

instant Motion for Attorney Fees.

                                           II.         DISCUSSION

        Federal Rule of Civil Procedure 23(h) provides that “[i]n a certified class action, the court

                                                       2
          Case 7:18-cv-00134-DC Document 42 Filed 06/23/20 Page 3 of 9




may award reasonable attorney’s fees and nontaxable costs that are authorized by law or by the

parties’ agreement.” Fed. R. Civ. P. 23(h). The Fifth Circuit has also “encourage[d] counsel on

both sides to utilize their best efforts to understandingly, sympathetically, and professionally

arrive at a settlement as to attorney’s fees.” Johnson v. Ga. Highway Express, Inc., 488 F.2d 714,

720 (5th Cir. 1974). Accordingly, courts are authorized to award attorney fees and expenses

where all parties have agreed to the amount, subject to court approval.

       Plaintiffs and class counsel have agreed to award class counsel an amount that does not

exceed twenty-five percent (25%) of the interest being conveyed to Plaintiffs and Class Members

by Defendants in the Settlement Conveyances and associated proportionately reduced share of

the Suspense Proceeds, subject to Court approval.

               In common-fund cases-in which class counsel is compensated from
               the general fund used to pay class members damages and claims[,]
               district courts generally award attorneys’ fees using one of two
               methods:

               (1) the percentage method, in which the court awards fees as a
               reasonable percentage of the common fund; or (2) the lodestar
               method, in which the court computes fees by multiplying the
               number of hours reasonably expended on the litigation by a
               reasonable hourly rate and, in its discretion, applying an upward or
               downward multiplier.

In re Heartland Payment Sys., Inc. Customer Data Sec. Breach Litig., 851 F. Supp. 2d 1040,

1071 (S.D. Tex. 2012) (quoting Union Asset Mgmt. Holding A.G. v. Dell, Inc., 669 F.3d 632,

642 (5th Cir. 2012)). In the Fifth Circuit, the lodestar method allows for an upward or downward

adjustment based on the court’s review of twelve Johnson factors:

               (1) the time and labor required; (2) the novelty and difficulty of the
               legal issues; (3) the skill required to perform the legal service
               properly; (4) the preclusion of other employment by the attorney as
               a result of taking the case; (5) the customary fee; (6) whether the
               fee is fixed or contingent; (7) time limitations imposed by the

                                                 3
          Case 7:18-cv-00134-DC Document 42 Filed 06/23/20 Page 4 of 9




               client or other circumstances; (8) the monetary amount involved
               and the results obtained; (9) the experience, reputation, and ability
               of the attorneys; (10) whether the case is undesirable; (11) the
               nature and duration of the professional relationship with the client;
               and (12) awards in similar cases.

Johnson, 488 F.2d at 717–19. District courts have the discretion to decide the proper fee award

in common-fund cases by using either the percentage or lodestar methods, cross-checked with

the Johnson factors. Dell, 669 F.3d at 642–44.

       Courts have recognized the best approach, in a common fund or variant case, is to use the

percentage method with the Johnson factors as a cross-check. This is particularly so “when the

value of the judgment is uncertain.” See In re Heartland, 851 F. Supp. 2d at 1073. The Court

concludes that, in this case, the percentage method, cross-checked with the Johnson factors is

appropriate for determining whether the attorney fees are reasonable under Rule 23(h). Id.

Specifically, the value of the judgment is uncertain because the benefit conferred on the

Plaintiffs and Class Members is the return of a percentage of their royalty interest. By using this

method, the Court will reduce the risk that the amount of the fee award overcompensates counsel

with regard to the benefits the class obtained or undercompensates counsel for their work. Id.

       Under the percentage method, the Court must first determine the “actual monetary value

conferred to the class members by the settlement.” Id. (quoting Bussie v. Allamerica Fin. Corp.,

No. Civ. A. 97-40204-NMG, 1999 WL 342042, at *2 (D. Mass. May 19, 1999)). Next, the

Court must “set[] the benchmark percentage to be applied to this value.” Id. Finally, the Court

will apply the Johnson factors to resolve whether an upward or downward adjustment is

necessary. Id. (citing In re Dell Inc., No. A-06-CA-726-SS, 2010 WL 2371834 (W.D. Tex. June

11, 2020)).

       A. Value Conferred to the Class & Benchmark Percentage



                                                 4
          Case 7:18-cv-00134-DC Document 42 Filed 06/23/20 Page 5 of 9




       As noted previously, the Settlement Agreement provides:

               Defendants will convey to each Plaintiff who does not timely and
               properly submit a request for exclusion from the Class, 33.33%
               (1/3) of the interest obtained by Defendants by and through the
               applicable Oil and Gas Royalty Lease (the “Settlement
               Conveyances”).

               ....

               Class Counsel agrees (a) that such attorneys’ fees and costs shall
               be recovered exclusively out of and from royalty interests being
               conveyed to Plaintiffs and Class Members by Settlement
               Conveyances and (b) not to seek an award of attorneys’ fees and
               costs against Defendants. Class Counsel agrees not to seek an
               award of attorneys’ fees and costs in excess of twenty-five (25%)
               of the interest being conveyed to Plaintiffs and Class Members by
               Defendants in the Settlement Conveyances and associated
               proportionately reduced share of the Suspense Proceeds, and such
               conveyances to Class Counsel shall be memorialized in the
               singular Settlement Conveyances.

(Doc. 36 at 3). Class counsel seeks an award of twenty-five percent (25%) of the interest being

conveyed to Plaintiffs and argues this benchmark percentage is reasonable and consistent with

Fifth Circuit precedent.

       “A number of cases recognize a benchmark of between twenty and thirty percent in

common fund cases.” Di Giacomo v. Plains All Am. Pipeline, No. CIV.A.H-99-4137, 2001 WL

34633373, at *8 (S.D. Tex. Dec. 19, 2001). Courts in circuits that formally adopted the

percentage method have utilized the following factors in deciding the benchmark percentage:

“(1) the size of the fund created and the number of persons benefitted; (2) the presence or

absence of substantial objections by members of the class to the settlement terms and/or fees

requested by counsel; (3) the skill and efficiency of the attorneys involved; (4) the complexity

and duration of the litigation; (5) the risk of nonpayment; (6) the amount of time devoted to the

case by plaintiffs’ counsel; and (7) awards in similar cases.” Id. (citing Gunter v. Ridgewood



                                               5
           Case 7:18-cv-00134-DC Document 42 Filed 06/23/20 Page 6 of 9




Energy Corp., 223 F.3d 190, 195 n.1 (3d Cir. 2000)).

        In this case, the class consists of 114 individuals and each member will receive 1/3 of the

interest obtained by Defendants by and through the applicable Oil and Gas Royalty Lease.

(Doc. 36 at 4). Additionally, as noted in the Court’s previous order, no objections were filed to

the settlement terms or fees requested by counsel. Id. at 4–5. The attorneys involved in this

action are experienced in class action lawsuits, they obtained significant volumes of written

discovery from Defendants and efficiently resolved the case by settlement. Id. at 5. Further, the

complexity of the case and the motion to dismiss filed by Defendants raised the possibility that

Plaintiffs would have recovered nothing had the litigation progressed. Id. at 6. Class counsel

affirms they have expended more than 800 hours on this case and that they will expend an

additional 100 hours in relation to the administration of the settlement. Id. at 7. Finally, class

counsel argues that other cases have deemed a contingency of 1/3 to be presumptively

reasonable. Id. at 8.

        In light of the factors above, the Court rules that twenty-five percent (25%) is a

reasonable benchmark percentage that will produce a reasonable fee for class counsel.

        Next, the Court will apply the Johnson factors as a cross-check.

        B. The Johnson Factors

        The Court will examine the reasonableness of an award of twenty-five percent (25%) in

light of each of the relevant Johnson factors. See Di Giacomo, 2001 WL 34633373, at *9.

                1. Time & Labor Required

        Class counsel submitted a declaration in support of their Motion where attorney Josh

Borsellino asserts that his firm has spent approximately 825 hours working on the case.

(Doc. 36-1 at 3–4). Further, class counsel anticipates spending at least 100 additional hours on



                                                 6
           Case 7:18-cv-00134-DC Document 42 Filed 06/23/20 Page 7 of 9




this case, including preparing for and attending any hearings, drafting the documents necessary

to effectuate the settlement, and conferring with the members of the class regarding questions

they will have related to the settlement. Id. at 4. Class counsel also attached a spreadsheet with

the tasks and hours performed by the firm. Id. at 5.

       The Court notes class counsel expended a substantial number of hours building a

successful case and that both sides were represented by skilled lawyers.

       The Court rules the time and labor expended was reasonably required for the results

achieved in this case.

               2. Novelty & Difficulty of the Legal Issues

       Plaintiffs alleged fraudulent inducement, fraud by nondisclosure, conspiracy, rescission

based on unilateral mistake, money had and received, Federal Securities violations, and

declaratory judgment. Moreover, significant volumes of documentation concerning Defendants

were produced and reviewed by the attorneys. (Doc. 36). Further, there were separate but similar

cases filed in other courts that also settled. Id. Finally, at the time a settlement was reached, there

was a pending motion to dismiss. Id. As a result, this case had a significant risk of no recovery.

Such risk supports the fairness and adequacy of the settlement that was reached and the twenty-

five percent (25%) as a basis for a fee award.

               3. Skill Required to Perform Legal Service Properly

       The Court has repeatedly noted the diligence and skillfulness of the attorneys in this case,

particularly in managing a class of over 100 members. The Court finds this factor also supports

the benchmark percentage.

               4. The Undesirability of the Case

       Although several separate but similar cases were filed and litigated in other courts, the



                                                  7
          Case 7:18-cv-00134-DC Document 42 Filed 06/23/20 Page 8 of 9




case carried risks that required in-depth investigation and considerable informal discovery to

analyze the merits of Plaintiffs’ claims. Thus, this factor also justifies the benchmark percentage.

               5. Customary Fee, Whether Fee is Fixed or Contingent, Amount Involved and
                  Results Obtained, and Awards in Similar Cases

       Class counsel pursued this case on a contingency fee basis and advanced costs. There was

a risk of no recovery and significant uncertainty as to the recovery amount. Nonetheless,

Plaintiffs’ counsel was able to recover a percentage of the class members’ property interest that

was previously conveyed to Defendants. Finally, other common fund fee awards fall between

twenty and thirty percent. Consequently, the Court finds these factors further support the

benchmark percentage.

               6. Time Limitations Imposed by the Client or Circumstances, Nature and
                  Length of the Professional Relationship with the Clients, and Preclusion of
                  Other Employment by the Attorney

       Class counsel does not specifically allege that they were precluded from engaging in

other employment as a result of taking this case, nor does class counsel address the time

limitations imposed by the client or circumstances. These factors, however, do not influence the

fee calculation.

                                         *       *       *

       In sum, having considered the Johnson factors, the Court rules that a fee should be

awarded based on twenty-five percent (25%) of the interest being conveyed to Plaintiffs and

Class Members by Defendants and associated proportionately reduced share of any proceeds

held in suspense.

                                         III.    CONCLUSION

       Based on the foregoing, the Court GRANTS Plaintiffs’ Motion for Approval of Award of

Attorney Fees. (Doc. 36).

                                                 8
          Case 7:18-cv-00134-DC Document 42 Filed 06/23/20 Page 9 of 9




       The Court ORDERS that Borsellino, P.C. shall receive twenty-five percent (25%) of the

interest being conveyed to Plaintiffs and Class Members by Defendants and the associated

proportionately reduced share of any proceeds held in suspense.

       It is so ORDERED.

       SIGNED this 23rd day of June, 2020.




                                            DAVID COUNTS
                                            UNITED STATES DISTRICT JUDGE




                                               9
